Citation Nr: 0508033	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD


L. Cramp, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1944 to June 1946.

In December 2001, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  This appeal 
arose from a March 2002 rating action of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (the RO) which denied the claim.

In February 2005, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.

Due to the veteran's advancing age, this case has been 
advanced on the Board's docket.  See 38 C.F.R. § 20.900(c) 
(2004). 


FINDINGS OF FACT

1.  The veteran has been diagnosed with bilateral hearing 
loss.  

2.  The veteran was exposed to hazardous noise during combat 
service in World War II.  

3.  The competent and probative medical evidence of record 
indicates that the veteran's hearing loss is related to his 
in-service noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or due to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  Essentially he contends that in-
service exposure to hazardous noise aboard warships, 
including aboard the U.S.S. Alabama in combat operations off 
Okinawa and the main islands of Japan.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  This was accomplished in a VCAA letter 
from the RO to the veteran , with a copy to his 
representative, dated January 29, 2002.  In particular, the 
January 2002 letter from the RO explained in detail the 
evidence needed to substantiate a claim for service 
connection.  Crucially, the January 2002 letter specifically 
notified the veteran that evidence of in-service disease or 
injury, a current disability, and medical nexus between the 
two would be required for his service connection claims to be 
successful.   

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
January 2002 VCAA letter, the veteran was informed that VA 
would "make reasonable efforts" to get " . . . medical 
records, employment records, or records from other Federal 
agencies."  See the January 29, 2002 letter, page 1.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its January 2002 letter that 
he was responsible to provide the "enough information about 
these records so that we can request them from the agency or 
person who has them".  The veteran was also informed that he 
was responsible to sign a release to give VA the authority to 
request documents.  Id., at pages 1, 4.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The January 2002 letter directed the 
veteran to "tell us about any additional information and 
evidence that you want us to get for you."  The Board 
believes that the VCAA notice provided by the RO complied 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board notes that the January 2002 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The Board observes that the fact that 
the veteran's claim was adjudicated by the RO in March 2002, 
prior to the expiration of the one-year period following the 
January 2002 notification of the veteran of the evidence 
necessary to substantiate his claim, does not render the RO's 
notice invalid or inadequate.  The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
of VA from making a decision on a claim before the expiration 
of the one-year period referred to in that subsection.  

Additionally, the March 2002 unfavorable adjudication by the 
RO occurred after the provision of appropriate VCAA notice in 
the form of the January 2002 VCAA letter.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The RO obtained the veteran's service medical records, as 
well as VA outpatient treatment records, which include both 
an audiology examination report and two medical nexus 
opinions.  The veteran has not indicated that additional 
evidence exists which is pertinent to his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  As was noted in the Introduction, 
the veteran presented sworn testimony at a personal hearing 
at the RO in February 2005.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2004).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. 
See  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Analysis

The veteran seeks service connection for bilateral hearing 
loss, which he contends was incurred as a result of in-
service noise exposure, in particular acoustic trauma from 
large caliber weapons fired in combat aboard ship.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Concerning Hickson element (1), current disability, a 
September 2001 VA audiology examination verifies that the 
veteran experiences bilateral hearing loss for VA rating 
purposes.  The audiology examination showed the following 
puretone thresholds:  

Hertz (Hz)	500	1000	2000	3000	4000	Average
Left		100	 90	75	70	75	86
Right		60	 55	75	105	110	78

Subsequent VA outpatient treatment records continue to 
document bilateral hearing loss.  Accordingly, Hickson 
element (1) has been satisfied.

With respect to Hickson element (2), the Board will 
separately address disease and injury.   

With respect to in-service disease, the veteran's service 
medical records are pertinently negative, and it does not 
appear that the veteran is asserting that he had treatment of 
any ear disease during service.  Moreover, the record does 
not reflect medical evidence showing of any manifestations of 
hearing loss during the one year presumptive period after 
separation of service, or for that matter for decades after 
service.  Hickson element (2) is not met with respect to 
disease.  

With respect to in-service incurrence of injury, the veteran 
has asserted that he was exposed to loud weapons fire during 
his service aboard the battleship U.S.S. Alabama, in 
particular off the coast of enemy-held islands.  He has 
described being in close proximity to 16 inch guns being 
fired on enemy positions, and he described the downing of an 
enemy Kamikaze aircraft near the U.S.S. Alabama.   See the 
February 2005 hearing transcript, pages 10-11.  

The veteran's service records indicate that he served aboard 
the U.S.S. Alabama in 1945.  The Board takes judicial notice 
that the Alabama indeed operated off Okinawa and the main 
islands of Japan in 1945.  On May 4, 1945, the Alabama's 
gunners shot down two Kamikaze aircraft.  On July 17, 1945, 
the Alabama bombarded engineering works on Honshu Island.  
Based on this record, the Board finds that the veteran served 
in combat, and that the combat presumptions are for 
application.  Element (2), in service noise exposure, is 
therefore met.

Moving to the element (3), medical nexus, there are of record 
two competent nexus opinions from the veteran's VA health 
care provider, VA audiologist F.E.C., Ph.D., Audiology 
Section Chief at the VAMC in Pay Pines, Florida, each of 
which is favorable to the veteran's claim.  


In September 2001, F.E.C. opined as follows:

Assessment: Bilateral noise-induced hearing loss 
secondary 
to this patient's reported history of military noise 
exposure.  
This hearing loss is more likely than not the result 
(initiated by)  
the veteran's military noise exposure in my opinion.

In November 2004, F.E.C. expanded on his opinion.  He 
described the veteran as: 

. . . a profoundly hearing impaired combat veteran.  He 
reports 
military noise exposure and acoustic trauma secondary to 
his 
military combat exposure . . .   There is a lack of 
evidence of 
any heavy recreational & occupational noise exposure as 
well 
as a lack of evidence of hearing protection.  

There is no medical nexus evidence to the contrary.

Accordingly, the competent medical evidence of record 
demonstrates that there is a relationship between the 
veteran's in-service noise exposure and his current hearing 
loss.  Hickson element (3) is met.

In summary, for reasons and bases expressed above, the Board 
has concluded that all three elements have been satisfied.  
Service connection for bilateral hearing loss is accordingly 
granted.


ORDER

Service connection for bilateral hearing loss is granted.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


